Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 46-58 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new independent claims 46 & 53 would have been restrictable under combination/subcombination if originally presented.  Originally filed claim 16 required the cleaning liquid is dispensed from the second side of the planar cleaning brush to the porous material, and holes, which are not found in claims 46 & 53.  Claims 46 & 53 require the core material is a non-porous material, as well as channels, which were not found in originally filed claim 16.  The new independent claims will require further search strategies/queries, and require different determinations regarding patentability.      
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 46-58 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Examiner considers claim 21 to still be proper for examination, as the omitted limitation (e.g. the diameter clause) is still consistent with respect to originally filed claim 16, but simply further requires the core material to be non-porous.   Claim 21 and its dependent claims will be examined on the merits.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/19/2022, with respect to the previous 112(b) rejections of claims 23, 27, & 39 have been fully considered and are persuasive.  Applicant has amended claims 23 & 27, and canceled claim 39 to obviate the issues.  The previous 112(b) rejections of claims 23, 27, & 39 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/19/2022, with respect to the previous 102/103 rejection(s) of claim(s) 16, 21, & 38 under Nishizawa have been fully considered and are persuasive.  Applicant has canceled claims 16 & 38, and amended claim 21 regarding the core material being a non-porous material that Examiner’s best guess is not taught by Nishizawa (see 112(b) rejection regarding “non-porous).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishizawa, and further in view of previously cited Hirose and case law pertaining to change in size/proportion (see below).  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/105242 and 16/108464, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 27 & 39 regarding limitations pertaining to the concentric circles (uniform difference in diameter in claim 27, distances in claim 39) do not appear to be supported.  Examiner does not consider Figures 4C or 5D (elected embodiment) to support this, and did not identify this in the parent applications.  Examiner cannot infer that these drawings are to scale.    



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 27-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a core material that is a non-porous material” on lines 7-8.  Examiner has reviewed Applicant’s elected embodiment (see Applicant’s Figures 5c-5d, holes 525, core material 570.  specification, [0036], [0049]), and Examiner does not consider it clear how the core material 570 can be considered “non-porous” when it includes a number of holes 525 passing through it.  Examiner’s best guess is that Applicant is relying on the holes 525 not being sufficiently small to constitute a pore, but while Applicant gives ranges in the specification regarding the pore size (5 µm – 200 µm) and hole size (0.5 mm – 2 mm), these do not appear to constitute special definitions and Applicant’s claim language does not further define/distinguish the two by claiming a size range.    
Claim 22 recites “the first nozzle being different than the second nozzle”.  Examiner is not clear to this limitation.  The claim language already establishes each as distinct structural elements/nozzles, but does not elaborate what is meant by “different”.  Examiner recommends: 1) further define how they are different, or 2) eliminate this limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 4811443) in view of Hirose et al. (US 6175983, “Hirose”).
Nishizawa teaches an apparatus for washing opposite surfaces of a substrate comprising the following of claim 21 except where underlined:

For Claim 21: 
A brush cleaning apparatus, comprising: 
a substrate support configured to support a substrate (see Figure 1, substrate 1, cleaning disks 2, wiping members 3, pressure reducing device 15 column 3, lines 31-67).  Either cleaning disk 2 can function as a substrate support; 
a planar cleaning brush having opposite first and second sides (see Figure 1, wiping members 3, porous plates 6.  Column 2, lines 64-66); 
wherein the first side comprises a planar cleaning surface defined by a porous material and configured to come into contact with the substrate supported by the substrate support (see Figure 1, wiping members 3.  refer to side of wiping member 3 furthest from porous plate 6); 
wherein the second side is defined by a core material that is a non-porous material (refer to 112(b) rejection.  see Figure 1, porous plates 6.  refer to side of porous plate 6 furthest from wiping member 3); 
wherein interior sidewalls of the core material define a plurality of holes respectively extending through the core material, wherein the plurality of holes are configured to transfer a cleaning liquid, which is dispensed directly onto the second side of the planar cleaning brush, from the second side of the planar cleaning brush to the porous material (see Figure 1, porous plate 6.  refer to pores).

Examiner requires clarification regarding “non-porous” (see 112(b) rejection).  Examiner’s best guess is that Applicant is differentiating the opening size of the holes of the core material compared to the pores of the porous material.  

Nishizawa does appear to teach the openings of the porous plate 6 being larger than the pores of the wiping member 3 (see Nishizawa’s Figure 1, wiping members 3, porous plates 6).  
If further challenged, Examiner considers increasing the size of the openings of Nishizawa’s porous plate 6 would be an obvious change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”).  Examiner further refers to Hirose, who teaches a similar arrangement of using a dispersion plate with holes and a film scrub member made of porous resin film having fine holes (see Hirose’s Figures 4-7, 9-14, dispersion plate 51, hole 51a, film scrub member 53.  Column 7, lines 23-53).   Examiner compares Hirose’s dispersion plate 51 with Nishizawa’s porous plates 6, and Hirose’s film scrub member 53 with Nishizawa’s wiping members 3.  Increasing the size of the holes of Nishizawa’s porous plates 6 would predictably still disperse cleaning liquid onto the wiping member 3 below.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishizawa and more particularly for the porous plates 6 to have larger openings because said modification is an obvious change in size/proportion which would predictably still disperse the cleaning fluid onto the wiping members 3 in view of Hirose.   

Modified Nishizawa teaches claim 21.
Modified Nishizawa teaches the following of claim 21 except where underlined::

For Claim 22:
The brush cleaning apparatus of claim 21, further comprising: 
a first nozzle configured to apply the cleaning liquid directly onto a backside of the planar cleaning brush (see Nishizawa’s Figure 1, base disk 4, support shaft 7, liquid passage 8).  Examiner interprets liquid passage 8 located within support shaft 7 and terminating at base disk 4 as forming the nozzle.  If argued, Examiner refers below regarding Hirose; and 
a second nozzle configured to apply the cleaning liquid directly onto the substrate, the first nozzle being different than the second nozzle.

If further argued whether Nishizawa’s support shaft 7 having liquid passage 8 qualifies as a nozzle, Examiner considers having a projecting supply pipe/nozzle is conventional in the art and refers to Hirose (see Figure 5, supply pipe 12, outlet port 12a, scrub portion 29, water-flow dispersion plate 51, reservoir space 72a).  Examiner compares to how Hirose supplies cleaning liquid into a reservoir space 72a above a water-flow dispersion plate 51, similar to how Nishizawa supplies cleaning liquid into a cleaning liquid communication chamber 5 above porous plate 6.  Applying a projecting supply pipe end/port as taught by Hirose to Nishizawa’s liquid passage 8 would still result in the supply of cleaning liquid to cleaning liquid communication chambers 5 (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishizawa, and more particularly, to apply a projecting supply pipe end/port as taught by Hirose to liquid passage 8 because said modification would yield a predictable variation thereof still resulting in the transfer of cleaning liquid into communication chambers 5.  

Regarding the second nozzle, Hirose teaches having holding members hold the substrate, while using arms to move the scrub portions across a substrate and incorporates additional nozzles to apply water or cleaning liquid directly to the substrate in addition to the supply pipe (see Hirose’s Figures 4-7, 9-15, supply pipe 12, pure water nozzle 22, scrub portion 29, horizontal arm 30, cleaning liquid nozzle 105, holding members 276, first nozzle 282, arms 283 & 284, second nozzle 293).  Examiner notes that Hirose uses holding members to hold the substrate and the arms allow for the scrubbing portion to be scanned along a larger substrate.  Hirose’s various nozzles in Figures 14-15 read on the second nozzle.  Modifying Nishizawa so that the substrate is held by holding members, while the cleaning disks are applied to movable arms similar to Hirose and including additional nozzles for applying water/cleaning liquid would predictably allow for cleaning a substrate larger than the cleaning disks (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishizawa, and more particularly, for holding the substrate using holding members and to apply arms to move the cleaning disks and to incorporate additional nozzles for applying water/cleaning liquid directly to the substrate because said configuration is conventional in the art in view of Hirose and would predictably allow cleaning of a substrate larger than the cleaning disk(s).   

Modified Nishizawa teaches claim 22.
Modified Nishizawa also teaches the following:

For Claim 23: 
The brush cleaning apparatus of claim 22, wherein the first nozzle is oriented at a first angle with respect to the planar cleaning surface and the second nozzle is oriented at a different, second angle with respect to the planar cleaning surface (see Hirose’s Figures 4-7, 9-15, pure water nozzle 22, cleaning liquid nozzle 105, first nozzle 282, arms 283 & 284, second nozzle 293).

For Claim 24: 
The brush cleaning apparatus of claim 21, wherein the plurality of holes are respectively part of a single passageway that extends completely through the core material and the porous material (refer to claim 21 rejection.  see Nishizawa’s Figure 1, wiping members 3, porous plates 6).  The holes of porous plate 6 would inherently constitute part of various passageways leading to/through wiping members 3.

For Claim 27:
The brush cleaning apparatus of claim 21, further comprising: 
a first nozzle arranged directly over the planar cleaning brush (refer to claim 22 rejection.  see Nishizawa’s Figure 1, base disk 4, support shaft 7, liquid passage 8.  see Hirose’s Figure 5, supply pipe 12, outlet port 12a, scrub portion 29, water-flow dispersion plate 51, reservoir space 72a); and 
a second nozzle arranged laterally outside of the planar cleaning brush, wherein the first nozzle is configured to apply the cleaning liquid to the planar cleaning brush concurrent to the second nozzle applying the cleaning liquid to the substrate (refer to claim 22 rejection. see Hirose’s Figures 4-7, 9-15, supply pipe 12, pure water nozzle 22, cleaning liquid nozzle 105, holding members 276, first nozzle 282, arms 283 & 284, second nozzle 293).  Hirose teaches applying additional nozzles, which supply water/cleaning liquid to the surface of the substrate.  

Modified Nishizawa teaches claim 21.
Modified Nishizawa also teaches the following:

For Claim 28: 
The brush cleaning apparatus of claim 21, wherein the plurality of holes are disposed along a plurality of concentric circles which share a center with the planar cleaning brush (see Nishizawa’s Figure 1, porous plate 6).  Figure 1 appears to depict a cross-section of porous plate 6, and concentric circles can be drawn in a plan view about the center of wiping member 3 and porous plate 6 and intersecting with the various pores.

For Claim 29: 
The brush cleaning apparatus of claim 21, wherein the planar cleaning brush is configured to laterally extend past the substrate along opposing directions (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The substrate is an intended application/object-to-be-worked upon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718